internal_revenue_service significant index no department of pal reasury washington dc person to contact telephone number refer reply to t ep ra t a2 date mar in re this letter constitutes notice that the request of date for waivers of the percent tax under sec_4971 of the internal_revenue_code code has been granted for the above- named plan for the plan years ending date through the waivers of the percent tax have been granted in accordance with b of the employee retirement income security act erisa the amounts for which the waivers have been granted are equal to percent of the accumulated_funding_deficiency in the funding_standard_account as of the end of each plan_year for which the waivers have been granted to the extent such funding deficiency has not been corrected according to the information you provided with the request the employer was a the employer suffered severe business hardship as a result ofa general downturn in the area economy where it did business this downturn coupled with the loss of overtime litigation severely encumbered the employer’s cash_flow and substantial attorney’s fees resulting from litigation concerning plan benefits in which the employer eventually prevailed forced the employer to go out of business the plan was terminated as of date and all benefits have been paid out to plan participants and beneficiaries except for the employer’s sole stockholder who reduced his benefit to effect a standard termination excise_taxes under sec_4971 have been paid for the plan years ending date through this ruling is directed only to the taxpayer that requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited by others as precedent a copy of this letter is being sent to the key district_office in if you have any questions concerning this ruling please contact the individual referenced above sincerely yours an pbk carol gold director employee_plans tax exempt government entities division
